ALLOWANCE
Claims 1-20 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Regarding independent claims 1 and 11:
The prior art of record broadly discloses a method for using machine learning algorithms with support vector machines to train a classifier on a neural network to continuously gather historical data based on user interactions with an interface and adapting the interface based on such data.  Specifically, Bendfeldt teaches gathering historical data based on user interactions with an interface and adapting the interface based.  Further, Kulkarni further teaches using machine learning algorithms to determine intent of the user based on a history of transactions and a trained classifier.  Kulkarni further teaches changing the weight of a feature vector based on user interaction with a search result.
However, the prior art of record does not explicitly teach a first vector wherein interactions of the user with the first graphical user interface result in adding to the least one first vector for each level of a hierarchical categorization of the first item.  Specifically, Bendfeldt does teach gathering historical data based on user interactions with an interface and adapting the interface based.  Further, Bendfelt also teaches using machine learning methods to adapt the user interface.  However, Bendfeldt does not explicitly teach training a classifier on a neural network and determining an intent of the user based on a historical feature vector, the at least one in-session feature vector, and the classifier, as trained.  Further, Kulkarni does teach implicit and explicit user interactions (¶[0057]) which are then used to adapt the search results presented to the user (Fig. 5).  The foregoing is performed using machine learning (¶[0053] and ¶[0056]), including support vector machines, and a trained classifier (¶[0059]).  Kulkarni teaches using explicit and implicit interactions of the user with the search results to adapt the search results presented to the user the next time a query is received.  Moreover, Kulkarni teaches historical data which then aggregates interactions, wherein the weight of the feature vector is impacted by the user interaction.  The foregoing may reasonably be interpreted as adding to the at least one first vector.  Kulkarni uses historical interactions and current interactions, as well as a classifier, to adapt the user interface.  However, Kulkarni does not explicitly teach adding to the at least one first vector for each level of a hierarchical categorization of the first item.  As described in the instant specification (¶[0047]), counts are added for each level of taxonomy of an item, i.e. hierarchical categorization.  While Kulkarni does teach using historical data and a historical vector and aggregating interaction, Kulkarni does not teach adding counts for each level of a hierarchical categorization of the first item.  Therefore, for reasons discussed above, it is concluded that the claimed subject matter, when considered as a whole, is allowable over the prior art of record.

Therefore, the above limitations, in the specific combinations as recited in the independent claims 1 and 11, define patent ability of the claims over the prior art of record.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEX OLSHANNIKOV whose telephone number is (571)270-0667.  The examiner can normally be reached on M-F 9:30-6.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Queler can be reached on 571-272-4140.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALEKSEY OLSHANNIKOV/Primary Examiner, Art Unit 2145